Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 1 of 39 PageID: 37981




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


                                        )
    IN RE: JOHNSON & JOHNSON            )
    TALCUM POWDER PRODUCTS              )
    MARKETING, SALES PRACTICES AND )              MDL Docket No. 2738
    PRODUCTS LIABILITY LITIGATION       )
    ___________________________________ )
                                        )
    This Document Relates To All Cases  )
                                        )


      DEFENDANTS JOHNSON & JOHNSON AND JOHNSON & JOHNSON
        CONSUMER INC.’S MEMORANDUM OF LAW IN SUPPORT OF
       CONDITIONAL MOTION TO EXCLUDE CERTAIN PLAINTIFFS’
          EXPERTS’ OPINIONS FOR LACK OF QUALIFICATIONS

                                            DRINKER BIDDLE & REATH LLP
                                            A Delaware Limited Liability
                                            Partnership
                                            600 Campus Drive
                                            Florham Park, New Jersey 07932
                                            (973) 549-7000

                                            SKADDEN, ARPS, SLATE,
                                            MEAGHER & FLOM LLP
                                            1440 New York Avenue, N.W.
                                            Washington, D.C. 20005
                                            (202) 371-7000

                                            Attorneys for Defendants Johnson &
                                            Johnson and Johnson & Johnson
                                            Consumer Inc.
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 2 of 39 PageID: 37982




                                          TABLE OF CONTENTS

                                                                                                              Page
    I.      ARCH CARSON ..........................................................................................3

    II.     ROBERT COOK ..........................................................................................5

    III.    MICHAEL CROWLEY ................................................................................8

    IV.     SARAH KANE........................................................................................... 11

    V.      MARK KREKELER ................................................................................... 13

    VI.     SHAWN LEVY .......................................................................................... 15

    VII. ANNE MCTIERNAN ................................................................................. 17

    VIII. PATRICIA MOORMAN ............................................................................ 19

    IX.     LAURA PLUNKETT ................................................................................. 23

    X.      GHASSAN SAED ...................................................................................... 24

    XI.     JACK SIEMIATYCKI.............................................................................. 266

    XII. SONAL SINGH .......................................................................................... 28

    XIII. REBECCA SMITH-BINDMAN ................................................................. 30

    XIV. JUDITH ZELIKOFF ................................................................................... 33

    CONCLUSION .................................................................................................... 36




                                                            i
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 3 of 39 PageID: 37983




                                       TABLE OF AUTHORITIES

                                                                                                        Page(s)

                                                      CASES

    Craig v. Xlear, Inc.,
      No. 2:16-cv-00392-DB-EJF, 2019 WL 1119429 (D. Utah Mar. 11, 2019) ......... 9

    Holbrook v. Lykes Brothers Steamship Co.,
     80 F.3d 777 (3d Cir. 1996) ................................................................................. 2

    Huffman v. Electrolux Home Products, Inc.,
     129 F. Supp. 3d 529 (N.D. Ohio 2015) ............................................................... 9

    Magistrini v. One Hour Martinizing Dry Cleaning,
     180 F. Supp. 2d 584 (D.N.J. 2002) ..................................................................... 2

    Pineda v. Ford Motor Co.,
      520 F.3d 237 (3d Cir. 2008) ............................................................................... 2




                                                          ii
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 4 of 39 PageID: 37984




          The key, overarching question at this stage of the litigation is whether there

    is reliable science that perineal use of cosmetic talcum powder can cause ovarian

    cancer. To address that question, both plaintiffs and defendants have retained a

    slate of experts to offer opinions related to the issue of general causation, every one

    of whom is an M.D. or Ph.D. in various fields, such as gynecologic oncology,

    epidemiology/biostatistics, pathology, cancer biology or toxicology. In light of the

    experience of the experts on both sides and the complexities of the scientific issues

    in this litigation, the J&J defendants believe that it would be a waste of time and

    resources for the parties and the Court to spend a significant amount of energy

    debating whether the parties’ experts are qualified to offer the opinions in their

    reports. This is especially true because the experts for both parties are trained and

    experienced in overlapping fields – such that any qualifications challenge to one

    party’s experts would apply equally to witnesses on the other side as well.

    Moreover, as detailed in the J&J defendants’ various memoranda in support of

    their omnibus motion to exclude plaintiffs’ experts’ opinions, none of plaintiffs’

    experts has a reliable methodological basis for connecting talc use to ovarian

    cancer, and a host of other causation-related opinions that they seek to offer are

    similarly unsupported by the relevant science. These fundamental deficiencies

    require exclusion of plaintiffs’ experts’ opinions regardless of their qualifications.
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 5 of 39 PageID: 37985




          Moreover, the Third Circuit has made clear that it “interpret[s] Rule 702’s

    qualification requirement liberally,” recognizing that a “broad range of knowledge,

    skills, and training qualify an expert.” Pineda v. Ford Motor Co., 520 F.3d 237,

    244 (3d Cir. 2008) (citation omitted); see also Magistrini v. One Hour Martinizing

    Dry Cleaning, 180 F. Supp. 2d 584, 594 (D.N.J. 2002) (noting that the Third

    Circuit has “eschewed imposing overly rigorous requirements of expertise and [has]

    been satisfied with more general qualifications”), aff’d, 68 F. App’x 356 (3d Cir.

    2003). As a result, “most arguments about an expert’s qualifications relate more to

    the weight to be given the expert’s testimony than to its admissibility.” Holbrook v.

    Lykes Bros. S.S. Co., 80 F.3d 777, 782-83 (3d Cir. 1996) (rejecting argument that

    board-certified physician in internal and pulmonary medicine was unqualified to

    testify about the causes of mesothelioma).

          Nonetheless, in anticipation of plaintiffs’ qualification challenges with

    respect to defendants’ experts, the J&J defendants respectfully submit this briefing

    to address plaintiffs’ experts’ qualifications. In particular, and as set forth in more

    detail below, many of plaintiffs’ experts seek to offer opinions on a wide range of

    subjects that fall outside the scope of their expertise and – in a number of cases –

    expressly admitted as much at their depositions. Defendants thus conditionally

    move to exclude the opinions of these experts in part or in full based on lack of




                                               2
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 6 of 39 PageID: 37986




    relevant qualifications to the extent the Court considers plaintiffs’ motions related

    to qualifications.

    I.    ARCH CARSON

          Dr. Carson, a physician who “specializes in the practice of medical

    toxicology,”1 seeks to offer a variety of opinions in this litigation that are grounded

    in epidemiology,2 even though he is not an epidemiologist and did not train in

    epidemiology.3 Not only does Dr. Carson lack epidemiological expertise, but he is

    also not a gynecologist or an oncologist; has never treated women for

    gynecological cancer; is not a cancer biologist; and has never been involved in


    1
           (Expert Report of Arch Carson, M.D., Ph.D. (“Carson Rep.”) ¶ 2, Nov. 16,
    2018 (attached as Ex. C9 to Tersigni Cert.).) Medical toxicology is a subspecialty
    of medicine that focuses on the diagnosis, treatment and prevention of poisoning
    and other adverse effects due to medications, occupational and environmental
    toxicants and biological agents. In other words, a medical toxicologist focuses on
    the clinical management of patients who have been exposed to poisons or other
    toxic substances. By contrast, a scientist with a Ph.D. in toxicology focuses on
    analyzing the nature, effects and detection of poisons and other toxic substances.
    2
          (Id. at 9.)
    3
           (Dep. of Arch I. Carson, M.D., Ph.D. (“Carson Dep.”) 61:17-19, Jan. 19,
    2019 (attached as Ex. B5 to Tersigni Cert.).) Plaintiffs questioned defendants’
    experts extensively regarding whether they had expertise in the area of
    epidemiology, suggesting they intend to take a narrow view of what qualifies
    someone to opine on this topic. (See, e.g., Dep. of Ie-Ming Shih, M.D., Ph.D.
    52:11-54:24, Mar. 26, 2019 (attached as Ex. B28 to Tersigni Cert.) (plaintiffs’
    counsel asking Dr. Shih, a gynecologic pathologist, about his experience in the
    field of epidemiology); Dep. of H. Nadia Moore, Ph.D. (“Moore Dep.”) 127:21-
    128:4, Apr. 4, 2019 (attached as Ex. B27 to Tersigni Cert.) (plaintiffs’ counsel
    asking Dr. Moore, a toxicologist, about her experience in the field of
    epidemiology).)

                                               3
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 7 of 39 PageID: 37987




    research relating to ovarian cancer.4 Dr. Carson also has never published anything

    regarding talcum powder specifically,5 an issue plaintiffs’ counsel repeatedly

    raised in depositions of defendants’ experts who seek to provide epidemiological

    and other opinions.6 Nonetheless, he purports to undertake a Bradford Hill

    analysis of the alleged causal connection between talc and ovarian cancer in his

    report.7

          Other opinions offered by Dr. Carson similarly fall outside of his area of

    expertise, including those regarding the purported contamination of talc with

    asbestos, heavy metals, fibrous talc and fragrances and the supposed causal

    relationship between these substances and ovarian cancer.8 Dr. Carson testified

    that it is his “opinion that all talcum powder products do contain a certain amount



    4
          (Id. 60:11-62:20.)
    5
          (Id. 64:9-11.)
    6
           (See, e.g., Dep. of Christian Merlo, M.D., M.P.H. (“Merlo Dep.”) 25:13-16,
    Apr. 18, 2019 (attached as Ex. B9 to Tersigni Cert.) (plaintiffs’ counsel asking
    whether he “published a commentary or review on talcum powder products and its
    [sic] safety”); Moore Dep. 155:17-19 (plaintiffs’ counsel asking, “Have you ever
    published on anything pertaining to talc?”); Dep. of Michael Birrer, M.D., Ph.D.
    102:2-8, Mar. 29, 2019 (attached as Ex. B36 to Tersigni Cert.) (plaintiffs’ counsel
    asking, “You’ve never published an article on talcum powder and ovarian cancer?
    Is that correct?”); Dep. of Karla Ballman, Ph.D. 49:20-50:6, Mar. 22, 2019
    (attached as Ex. B32 to Tersigni Cert.) (plaintiffs’ counsel asking whether she had
    “ever expressed an opinion” on talc and ovarian cancer before this litigation).)
    7
          (See Carson Rep. at 8-11.)
    8
          (Id. at 5.)

                                             4
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 8 of 39 PageID: 37988




    of asbestos, even if it’s extremely small.”9 He pressed those opinions in the face of

    his disclaimer of any expertise with regard to asbestos and notwithstanding the fact

    that he is not a geologist or a mineralogist.10 Dr. Carson’s claim that heavy metals,

    fibrous talc and added fragrances contribute to talcum powder’s cancer-causing

    potential is similarly beyond his expertise, by his own admission.11 Indeed,

    Dr. Carson’s lack of qualifications to address these topics is evident from the fact

    that he relies entirely on another of plaintiffs’ experts – Dr. Michael Crowley – to

    support his opinions on them.12 In short, much of Dr. Carson’s report consists of

    opinions that stray well outside the confines of his expertise as a medical

    toxicologist.

    II.   ROBERT COOK
          Dr. Cook is a mining engineer and geologist13 who was retained “to review

    the geology of the talc deposits that sourced Defendants’ talcum powder products,

    to evaluate the mining practices employed, and to assess Defendants’ sampling and



    9
          (Carson Dep. 353:20-23 (emphasis added).)
    10
           (See id. 55:15-20 (“I don’t consider myself an asbestos expert.”); id. 61:2-4
    (testifying that he is not a geologist, mineralogist or microscopist).)
    11
         (See id. 64:12-21 (admitting he has never researched fragrances); 137:11-13
    (“Q. Do you consider yourself to be an expert on fibrous talc? A. No, I don’t.”).)
    12
          (See Carson Rep. at 6-8.)
    13
           (Dep. of Robert Cook, Ph.D. (“Cook Dep.”) 69:17-70:7, Jan. 30, 2019
    (attached as Ex. B43 to Tersigni Cert.).)

                                              5
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 9 of 39 PageID: 37989




    testing from a mining perspective.”14 Dr. Cook’s opinions go well beyond the

    scope of his claimed expertise as a mining engineer and geologist. For example:

          • Dr. Cook contends that “[t]alc deposits derived by the alteration of

             serpentinites contain chrysotile and amphibole species in fibrous

             asbestiform habits, all of which are known carcinogens”;15

          • Dr. Cook asserts that “[f]ibrous talc occurs in serpentinite-derived talc

             deposits, possibly by pseudomorphism of early chrysotile or amphiboles.

             Such fibrous talc is not detectable by standard amphibole asbestos XRD

             screening . . .”;16

          • Dr. Cook opines that “[m]ine development and selective mining are not

             completely effective in avoiding ore and ore-related rock potentially

             containing amphiboles, chrysotile, and elevated amounts of heavy metals

             and arsenic”;17 and

          • Dr. Cook states that “[a]nalytical data indicate that nickel, chromium and

             cobalt, known carcinogens, reach finished talc products in amounts above




    14
          (Am. Expert Report of Robert B. Cook, Ph.D. (“Am. Cook Rep.”) at 2, Jan.
    22, 2019 (attached as Ex. C2 to Tersigni Cert.).)
    15
          (See id. at 2.)
    16
          (Id.)
    17
          (Id.)

                                             6
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 10 of 39 PageID:
                                  37990



            Johnson & Johnson’s (J&J) specified limits.”18

  Dr. Cook is not qualified to offer these opinions. Dr. Cook has repeatedly

  conceded that he is not an expert in carcinogenicity or toxicology.19 Nor has he

  published anything regarding talcum powder specifically.20 And prior to being

  retained as an expert in this MDL proceeding, Dr. Cook had not even “thought

  about the . . . talc-ovarian cancer issue at all,”21 let alone formulated any opinions

  with respect to the potential presence “of asbestos or heavy metals in talcum

  powder.”22 Accordingly, the Court should bar Dr. Cook from offering opinions in

  these areas that, by his own admission, stray well beyond his areas of expertise.



  18
         (Id. at 3; see also, e.g., id. at 2 (stating that “chrysotile and amphibole
  species in fibrous asbestiform habits” and “[f]ibrous talc” “are known
  carcinogens”); id. at 3 (opining “that nickel, chromium and cobalt” are “known
  carcinogens”); id. at 4 n.3 (stating that asbestos is “a human carcinogen”); id. at 9
  (stating that “fibrous talc . . . has been determined to have similar harmful effects
  as asbestos”); id. at 29 (“Arsenic is a known human carcinogen.”); id. at 42
  (concluding “talc deposits . . . contain[] . . . known carcinogens”).)
  19
          (Cook Dep. 70:12-71:3, 95:17-96:8 (agreeing that “we’ve already
  determined you’re not an expert. You know, you’re not a doctor. You’re not a
  toxicologist.”); id. 96:20-22 (agreeing that “[he’s] not here to, you know, opine
  what may or may not cause human disease”); id. 99:14-18, 222:13-15 (“You’re not
  a toxicologist; right? A. Right.”); id. 314:7-13 (“Human disease I’m not an expert
  in.”); id. 397:2-16, 402:3-10 (“I’m not an expert in human disease.”); id. 441:17-
  442:1 (agreeing he “[is] not an expert on toxicology . . . . or carcinogenicity or
  medicine”).)
  20
        (Id. 29:6-10.)
  21
        (Cook Dep 29:6-10.)
  22
        (Id. 88:4-10.)

                                             7
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 11 of 39 PageID:
                                  37991



  III.   MICHAEL CROWLEY
         Dr. Crowley, a chemist, was retained to address two questions: (1) whether

  the fragrance chemicals in defendants’ talcum powder products are compliant with

  governmental and industry standards; and (2) whether such alleged chemicals can

  “contribute to the inflammatory properties, toxicity, and potential carcinogenicity

  of the products.”23 Dr. Crowley lacks the requisite expertise to answer these

  fundamental questions.

         First, Dr. Crowley’s own deposition testimony reveals that he is not an

  expert on FDA regulations. Specifically, the extent of his knowledge and

  experience with this wide-ranging topic is that he “read” and “understand[s]” FDA

  regulations.24 He nonetheless seeks to opine that the fragrance components of

  Johnson & Johnsons Consumer Inc.’s (“JJCI’s”) talcum powder products “are not

  in compliance with governmental and industry standards.”25 Dr. Crowley’s mere

  reading and understanding of FDA regulations should not suffice to qualify him as

  an expert in FDA or industry standards, particularly given that his stated

  “methodology” for reaching his ultimate conclusion was taking a list of fragrance

  chemicals provided in the report of Thomas Dydek (one of plaintiffs’ state court

  23
        (Expert Report of Michael M. Crowley, Ph.D. (“Crowley Rep.”) at 11, Nov.
  12, 2018 (attached as Ex. C34 to Tersigni Cert.).)
  24
         (Dep. of Michael Crowley, Ph.D. (“Crowley Dep.”) 61:20-23, Jan. 4, 2019
  (attached as Ex. B37 to Tersigni Cert.).)
  25
         (Crowley Rep. at 11.)

                                            8
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 12 of 39 PageID:
                                  37992



  experts) and then “plugging” the “names of the chemicals” into “Google or

  PubChem to see what [he] could find.”26 See Craig v. Xlear, Inc., No. 2:16-cv-

  00392-DB-EJF, 2019 WL 1119429, at *6 (D. Utah Mar. 11, 2019) (expert was

  unqualified to offer opinions regarding breach of fiduciary duty where he had to

  conduct Google searches to understand the definition of that term); Huffman v.

  Electrolux Home Prods., Inc., 129 F. Supp. 3d 529, 539 (N.D. Ohio 2015) (finding

  expert unqualified to opine on presence of mold in washing machines where expert

  had never investigated mold prior to preparing his report and limited his

  investigation to internet research).

        Second, Dr. Crowley’s deposition testimony similarly demonstrates that he

  is not sufficiently qualified to opine about the putative capacity of the alleged

  fragrance chemicals in talcum powder products to “contribute to the inflammatory

  properties, toxicity, and potential carcinogenicity of the products.”27 In particular,

  as Dr. Crowley admitted, he has never written or published papers on the topics of

  fragrance chemicals or talcum powder or addressing the question of talcum powder

  and purported inflammation or irritation.28 He also made it clear that he is not a

  medical toxicologist, doctor, or pathologist, and he does not have a Ph.D. in

  toxicology; nor, as it relates to this litigation more specifically, does he have any

  26
        (Crowley Dep. 109:7-12.)
  27
        (Crowley Rep. at 11.)
  28
        (Crowley Dep. 65:5-8, 66:18-67:8.)

                                             9
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 13 of 39 PageID:
                                  37993



  prior experience in perineally-applied cosmetic products or with fragrance

  chemicals, asbestos, ovarian cancer, inflammation or irritation as it relates to

  talcum powder.29 Yet, Dr. Crowley’s opinions about the supposed capacity of the

  alleged fragrance chemicals in talcum powder products to contribute to the

  inflammatory properties, toxicity, and potential carcinogenicity of the products

  indisputably reached these specialized matters. Indeed, Dr. Crowley repeatedly

  addresses such varied matters as epidemiology and biological plausibility

  (including the subsidiary issues of migration, inflammation and oxidative stress).

        For example, Dr. Crowley claims that: (1) epidemiology supports the

  conclusion that the fragrances in talc can cause or increase the risk of cancer;30

  (2) certain fragrances “can cause inflammation and oxidative stress” and,

  correspondingly, contribute to the alleged “potential carcinogenicity” of Johnson’s

  Baby Powder and Shower to Shower;31 (3) inflammation causes “insults to the

  vagina” that “generate certain proteins” that have “been positively linked with

  higher incidences of cancers in the . . . female reproductive organs”;32 and (4) skin

  irritation can somehow cause ovarian cancer because “inflammatory chemicals




  29
        (Id. 55:16-24, 62:10-67:21.)
  30
        (Id. 106:15-107:8.)
  31
        (Crowley Rep. at 14; see also id. at 65 (similar).)
  32
        (Crowley Dep. 216:18-217:10.)

                                            10
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 14 of 39 PageID:
                                  37994



  travel throughout the human body.”33 None of these topics falls within even

  Dr. Crowley’s aggressive definition of his own expertise. Because Dr. Crowley is

  not qualified to offer opinions regarding FDA regulations, cancer biology, industry

  standards and the presence and alleged health effect of fragrance chemicals in

  defendants’ talcum powder products, those opinions should be excluded.

  IV.   SARAH KANE

        Dr. Kane is a pathologist who “offers opinions in a host of areas outside her

  field, including epidemiology and cancer biology.”34 As Dr. Kane acknowledged,

  she is not an epidemiologist; she does not have a degree in epidemiology; she has

  never designed or published an epidemiological study; and she has never taught a

  course in epidemiology.35

        Nevertheless, Dr. Kane’s report undertakes a study-by-study analysis,

  offering a paragraph for each of several epidemiological studies in a discussion

  that spans from page 16 to page 29 of her report. These lengthy overviews of the

  literature conclude with (largely unreferenced) discussions of the strengths and

  weaknesses of each of these studies, including on matters such as recall bias and

  confounders; the strength and consistency of the epidemiological associations; and

  33
        (Id. 82:4-83:3.)
  34
        (Expert Report of Robert J. Kurman at 12, Feb. 25, 2019 (attached as Ex.
  C37 to Tersigni Cert.).)
  35
         (Dep. of Sarah E. Kane, M.D. (“Kane Dep.”) 223:18-226:1, Jan. 25, 2019
  (attached as Ex. B45 to Tersigni Cert.).)

                                           11
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 15 of 39 PageID:
                                  37995



  the likely means by which the studies were administered (e.g., the use of trained

  interviewers, the blinding of study participants, and the like).36 While Dr. Kane

  insisted at her deposition that she “review[s] epidemiology and critique[s]

  epidemiology studies on a regular basis in [her] daily practice,”37 that does not

  qualify her to make the sort of in-depth judgments she offers about the particulars

  of the designs, strengths and weaknesses of individual studies.

        Dr. Kane also ventures into other areas clearly outside her expertise. She

  admitted at her deposition, for example, that she is not an asbestos expert.38 But in

  her report, she offers the opinion that “[t]he morphologic and

  immunohistochemical similarities between asbestos and talc malignancies

  constitute another line of evidence supporting my opinion that talc exposure in the

  genital area causes ovarian cancer.”39 She also opines that she has “seen evidence

  that talcum powder products manufactured by Johnson & Johnson (J&J Baby

  Powder and Shower to Shower) contained and continue to contain asbestos, talc

  containing asbestiform fibers (e.g. talc occurring in a fibrous habit) heavy metals

  (such as cobalt, chromium, nickel) and fragrance chemicals.”40 But Dr. Kane

  36
         (E.g., Expert Report of Sarah Kane (“Kane Rep.”) at 23, Nov. 15, 2018
  (attached as Ex. C38 to Tersigni Cert.).)
  37
        (Kane Dep. 214:11-16.)
  38
        (Id. 321:21-322:3.)
  39
        (Kane Rep. at 14.)
  40
        (Id. at 29.)
                                           12
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 16 of 39 PageID:
                                  37996



  avowedly lacks the expertise to independently evaluate the evidence she claims to

  “have seen” along these lines, and accordingly, she should not be allowed to offer

  an opinion on the matter.

  V.    MARK KREKELER

        Dr. Krekeler classifies himself as an expert in the area of mineralogy,41 but

  he far exceeds the scope of his expertise by offering opinions on topics as to which

  he has no special knowledge or training, including mining standards, health effects

  and carcinogenicity of various substances and regulatory processes.

        Most notably, Dr. Krekeler’s bottom line – that crushed-up nonasbestiform

  cleavage fragments pose a health risk – is well beyond his expertise. After all,

  Dr. Krekeler is a geologist, not a medical doctor or epidemiologist.42 As a result,

  he relies solely on “documents and things [he’s] read” by specialists in those fields

  to reach this “opinion.”43 This is no substitute for relevant expertise. Accordingly,

  Dr. Krekeler’s opinion on the health effects of cleavage fragments should be

  excluded.




  41
        (See Dep. of Mark Krekeler, Ph.D. (“Krekeler Dep.”) 16:15-17, Jan. 25,
  2019 (attached as Ex. B34 to Tersigni Cert.).)
  42
        (Id. 25:6-10 (“Q. Okay. And you’re not going to render any opinions about
  what causes disease, anything of that nature? A. Correct. I am not a medical
  expert. I am not an environmental health expert.”).)
  43
        (Id. 114:17-20.)

                                           13
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 17 of 39 PageID:
                                  37997



        Moreover, although Dr. Krekeler admitted that he is “not an expert in the

  molecular mechanism of carcinogenicity” and “not a medical person,”44 he

  repeatedly refers to various contaminants as “toxic”45 and opines on the alleged

  health risks of talc, asbestos and nonasbestiform fibers.46 Similarly, Dr. Krekeler

  concedes that he is not “qualified to opine as to whether or not a particular level of

  nickel,” “arsenic, . . . cobalt and . . . chromium” “is sufficient to cause human

  disease,”47 but still purports to offer opinions on the health risks of these

  materials.48 These medical opinions are concededly beyond Dr. Krekeler’s

  expertise.

        Dr. Krekeler also goes beyond his expertise as a mineralogist by attempting

  to offer opinions pertaining to federal and international regulatory standards.

  44
        (Id. 25:6-22; see also id. 45:19-46:1 (admitting he is “not a medical doctor”
  and “not a toxicologist”); id. 115:11-22, 181:15-20 (“I’m not a medical expert”);
  269:18-23 (“I am not an oncologist. I am not a medical expert.”); 271:7-16 (“I’m
  not a medical expert.”).)
  45
         (Expert Report of Mark Krekeler, Ph.D. (“Krekeler Rep.”) at 1, Nov. 16,
  2018 (attached as Ex. C31 to Tersigni Cert.) (describing constituents as “toxic”); id.
  at 6 (explaining “[m]ost heavy metals are toxic”).)
  46
         (Id. at 4 (opining that “nonasbestiform cleavage particles . . . can have
  potentially dangerous health effects”); id. at 6-7 (opining that “[a]cademic and
  research literature have long-recognized many toxic metals commonly found in
  talc as known or possible carcinogens”); id. at 14 (opining that the “presence of
  fibrous talc [is] of significant concern from a human health . . . standpoint”).)
  47
        (Krekeler Dep. 274:9-23, 279:16-25.)
  48
        (See, e.g., Krekeler Rep. at 6-7 (listing chromium, nickel, cobalt and arsenic
  as “known or possible carcinogens”); id. at 33 (“Arsenic is a known human
  carcinogen.”); id. at 34 (“Nickel is a known human carcinogen.”).)

                                             14
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 18 of 39 PageID:
                                  37998



  Dr. Krekeler admits that he is “not an expert in regulatory processes or mine

  regulations.”49 Nevertheless, he seeks to offer a host of opinions that JJCI’s

  mining practices – and the resulting JJCI cosmetic talc products – fail to satisfy

  regulatory standards.50 Because he has no specialized knowledge on these topics,

  these expert opinions are improper.

  VI.   SHAWN LEVY

        Shawn Levy, who has a Ph.D. in biochemistry, has been “retained to

  describe the role of genetics in the pathogenesis of cancer in general and

  specifically ovarian cancer.”51 But his opinions regarding biological plausibility

  clearly exceed his expertise and should be excluded for lack of qualifications to the

  extent the Court entertains plaintiffs’ expertise-based challenges.

        Dr. Levy’s expertise generally pertains to genetics associated with specific

  health conditions – e.g., head and neck cancer, breast cancer and hepatosplenic



  49
        (Krekeler Dep. 46:2-4; see also id. 211:4-7 (similar); id. 223:13-16 (“I’m not
  a regulatory expert.”); id. 234:13-21 (same).)
  50
         (See, e.g., Krekeler Rep. at 37 (opining “Johnson & Johnson’s baby powder
  and Shower to Shower products contained excessive levels of cobalt . . . by federal
  standards”); id. at 12 (opining that “[t]he practices and procedures Defendants tout
  fall short of satisfying international standards of quality and purity”); id. at 33
  (opining that “arsenic levels [are] well above international and national health
  standard regulation”); id. at 36 (explaining that “[t]he EPA, NIOSH and OSHA
  have established maximum safe levels for human consumption”).)
  51
         (Expert Report of Shawn Levy, Ph.D. (“Levy Rep.”) at 2, Nov. 16, 2018
  (attached as Ex. C39 to Tersigni Cert.).)

                                           15
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 19 of 39 PageID:
                                  37999



  T-cell lymphoma.52 He has very little experience with ovarian cancer and has even

  less (indeed, zero) experience with talc, or with any of the substances that he

  claims contaminate cosmetic talc products, including asbestos, fibrous talc, metals

  and fragrances. In particular, Dr. Levy admits that the focus of his practice is not

  ovarian cancer,53 and he has published just a single article regarding that topic

  during the course of his entire career.54

        It is therefore hardly surprising that, in reaching his conclusion that talcum

  powder leads to biological changes that cause ovarian cancer, Dr. Levy was

  heavily reliant on others’ opinions, particularly with respect to epidemiology.55

  Nonetheless, Dr. Levy does seek to opine that “there’s a clear and well-evidenced

  biologically plausible role for talcum powder leading to ovarian cancer.”56 He

  further offers an opinion that asbestos, fibrous talc, metals and fragrances

  compound the purported inflammatory and carcinogenic effect of talc.57 But he

  conceded that he did not conduct any formal testing of his theory of biological


  52
        (Id. at 2.)
  53
         (See Dep. of Shawn Levy, Ph.D. (“Levy Dep.”) 90:3-8, Jan. 11, 2019
  (attached as Ex. B46 to Tersigni Cert.).)
  54
        (Id. 19:17-19.)
  55
         (Id. 233:10-15 (“I would refer to and defer to the other experts in
  epidemiology regarding their opinions on the validity of the asso[ciation]—validity
  and strength of the associations, again, from a formal epidemiology perspective.”).)
  56
        (Id. 112:6-9.)
  57
        (Levy Rep. at 15-17.)

                                              16
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 20 of 39 PageID:
                                  38000



  plausibility – i.e., that “the more biologically active compounds you have in an

  exposure such as talc plus asbestos plus chromium and then plus a milieu of

  chemicals that are in fragrances may have an amplification effect.”58 Nor could he

  point to a particular article or any published scientific support for that theory.

  These shortcomings illustrate Dr. Levy’s fundamental lack of expertise with regard

  to the purported biological changes that allegedly occur as a result of talcum

  powder use. Accordingly, if the Court considers qualification challenges, his

  opinions must be limited.

  VII. ANNE MCTIERNAN
        Dr. McTiernan is an epidemiologist and doctor of internal medicine who

  was retained to “review the current state of the scientific literature regarding

  talcum powder products and opine on whether those products cause ovarian

  cancer.”59 Dr. McTiernan has not published any articles on the causes of ovarian

  cancer and did not reach a conclusion that perineal talc use causes ovarian cancer

  until she “began this project with Counsel.”60 Thus, to the extent plaintiffs

  challenge any of defendants’ experts on grounds that they do not have a


  58
        (Levy Dep. 235:9-24, 294:16-295:7.)
  59
        (Expert Report of Anne McTiernan, M.D., Ph.D. (“McTiernan Rep.”) at 3,
  Nov. 16, 2018 (attached as Ex. C7 to Tersigni Cert.).)
  60
        (Dep. of Anne McTiernan, M.D., Ph.D. (“McTiernan Dep.”) 46:12-22;
  59:10-60:5, 60:15-20, 60:24-61:1, 62:15-23, Jan. 28, 2019 (attached as Ex. B2 to
  Tersigni Cert.).)

                                             17
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 21 of 39 PageID:
                                  38001



  background in gynecological oncology or have not specifically published on the

  issue of talc and ovarian cancer, the same arguments would apply to

  Dr. McTiernan.61

        Further, Dr. McTiernan’s report goes far beyond her expertise as an

  epidemiologist and internal medicine physician, offering a host of detailed

  opinions about the biological mechanisms by which talc purportedly causes

  ovarian cancer, including opinions that perineally-applied talc is capable of

  migrating into the vagina and through the genital tract to the ovaries and causing

  chronic inflammation capable of causing cancer once there.62 Dr. McTiernan is not

  a gynecologist, oncologist, pathologist or cancer biologist and therefore has no

  relevant qualifications that would allow her to render such opinions.63

        Dr. McTiernan also opines that cosmetic talc is capable of causing ovarian

  cancer because it is contaminated with asbestos, fibrous talc, fragrances and heavy

  metals such as chromium, nickel and cobalt, but all of these opinions fall far




  61
         (See, e.g., Merlo Dep. 19:13-17 (plaintiffs’ counsel asking defendants’
  expert, Dr. Merlo, whether he had experience in gynecology or oncology); id.
  20:20-21:1 (plaintiffs’ counsel asking Dr. Merlo whether he had published on the
  issues of talc and ovarian cancer); id. 150:21-154:10 (plaintiffs’ counsel asking Dr.
  Merlo if he was involved in any epidemiology study about talc and ovarian cancer
  or if anyone had ever consulted with him about talc and ovarian cancer).)
  62
        (McTiernan Rep. at 58-63, 66-67.)
  63
        (McTiernan Dep. 61:2-11.)

                                           18
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 22 of 39 PageID:
                                  38002



  outside her area of expertise.64 Dr. McTiernan concedes that she is not an expert in

  asbestos, geology, mineralogy, toxicology or industrial hygiene.65 She also

  admitted at deposition that she herself has no knowledge, training or expertise that

  would allow her to state that cosmetic talc contains heavy metals – but instead

  bases such opinions on statements made by Dr. Longo, one of plaintiffs’ other

  experts.66 Similarly, Dr. McTiernan relies on statements by Dr. Crowley, another

  of plaintiffs’ experts, to opine that cosmetic talc contains fragrances and chemicals

  that are carcinogenic, underscoring that she is not qualified to make such an

  assessment.67 Accordingly, to the extent the Court entertains plaintiffs’ expertise-

  specific challenges, Dr. McTiernan’s opinions must be excluded as well.

  VIII. PATRICIA MOORMAN

        Dr. Moorman is an epidemiologist who was retained to “summarize the

  epidemiologic evidence related to talc use and ovarian cancer risk and to make a

  judgment as to whether there is sufficient evidence, based on the totality of

  evidence from epidemiologic investigations as well as laboratory and mechanistic

  studies, to conclude with a reasonable degree of scientific certainty that talcum




  64
        (McTiernan Rep. at 56-58, 62.)
  65
        (McTiernan Dep. 61:2-11, 252:12-254:16, 266:10-13.)
  66
        (Id. 271:25-272:10.)
  67
        (See McTiernan Rep. at 58; McTiernan Dep. 272:12-273:16.)

                                           19
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 23 of 39 PageID:
                                  38003



  powder use is a causal factor for ovarian cancer.”68 Accordingly, Dr. Moorman

  testified at her deposition that it was her intent to focus her opinions in this

  proceeding on issues related to epidemiology, which is her particular “area of

  expertise.”69 Yet, Dr. Moorman offers a number of opinions in her expert report

  that exceed the bounds of her knowledge, experience and training in the field of

  epidemiology, including discussions of the purported biological mechanisms by

  which talc migrates to the ovaries and causes cancer there – and the alleged

  presence of asbestos, heavy metals and fragrances in cosmetic talcum powder.

        Most notably, Dr. Moorman opines in her report that “there are biologically

  plausible mechanisms by which this exposure could lead to ovarian cancer.”70

  Specifically, she opines that: “(1) talcum powder products can migrate from the

  perineum through the genital tract to the ovaries and fallopian tubes; (2) talcum

  powder products can become embedded in the ovarian tissue; (3) talcum powder

  products can induce an inflammatory response; and (4) the inflammatory response

  can result in increased oxidative stress and expression of cytokines, mutagenesis,

  and cell proliferation.”71 But Dr. Moorman repeatedly admitted at her deposition

  68
         (Expert Report of Patricia G. Moorman, M.S.P.H., Ph.D. (“Moorman Rep.”)
  at 7, Nov. 16, 2018 (attached as Ex. C35 to Tersigni Cert.).)
  69
        (Dep. of Patricia G. Moorman, M.S.P.H., Ph.D. (“Moorman Dep.”) 60:16-21,
  Jan. 25, 2019 (attached as Ex. B39 to Tersigni Cert.).)
  70
        (Moorman Rep. at 33.)
  71
        (Id. at 33-34.)

                                             20
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 24 of 39 PageID:
                                  38004



  that these opinions fall outside her area of expertise as an epidemiologist. For

  example:

        • When questioned about whether she conducted a thorough review of the

             literature related to her biological plausibility opinions, Dr. Moorman

             insisted that she is “not a cancer biologist” or a “laboratory scientist” and

             “that is not my major area of expertise.”72 Accordingly, she noted that

             “there is information out there that a cancer biologist would have the

             expertise to review it in more detail because of their training, which is

             different than the training and expertise that I have.”73

        • Similarly, when asked about the basis for her opinion that perineally-

             applied talc can migrate to the ovaries, Dr. Moorman admitted that this

             subject was “a little bit outside [her] area of expertise,” and while her

             “intent was to read the articles that [she] was aware of, that were brought

             to [her] attention,” she cannot say whether she conducted a thorough

             review because of her lack of expertise on the issue.74

        • While Dr. Moorman seeks to opine that talc causes chronic inflammation

             that affects the expression of cytokines, mutagenesis, and cell

             proliferation, she admitted at her deposition that she lacks expertise
  72
        (Moorman Dep. 56:24-57:7.)
  73
        (Id. 57:16-21.)
  74
        (Id. 58:25-59:16.)

                                             21
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 25 of 39 PageID:
                                  38005



            related to the study of cytotoxicity, genotoxicity or mutagenicity.75

  Dr. Moorman also admitted that her opinions that “talc products contain additional

  constituents that are known ovarian carcinogens,” including asbestos, fibrous talc,

  chromium, nickel and cobalt,76 fall outside the scope of her expertise. As

  Dr. Moorman concedes, she is not an expert in mineralogy or geology – and the

  issue of whether cosmetic talc includes asbestos is “a topic that would be more

  appropriately addressed by a mineralogist.”77 Further, Dr. Moorman testified that

  opinions that cosmetic talc includes heavy metals, fibrous talc or fragrances that

  are carcinogenic are not based on her own experience or expertise, but are instead

  dependent on the testimony of other experts.78

        Thus, Dr. Moorman is not qualified to opine on the biological mechanisms

  by which talc purportedly migrates to the ovaries and causes cancer there, or on the

  alleged presence of asbestos, heavy metals and fragrances in cosmetic talcum

  powder.


  75
        (Id. 53:4-12.)
  76
        (Moorman Rep. at 34-35.)
  77
         (Moorman Dep. 65:17-66:3; see also id. 82:20-23 (“I am not a mineralogist
  or a geologist, and so I would not consider myself an expert in reviewing”
  documents pertaining to whether talc products include asbestos).)
  78
        (See id. 118:5-20, 120:2-15, 123:14-124:8; see also id. 121:8-122:8;
  Moorman Rep. at 35 (citing the expert report of Dr. Crowley as the only basis for
  her opinion that cosmetic talc includes “fragrance ingredients” that are purportedly
  “harmful to humans”).)

                                           22
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 26 of 39 PageID:
                                  38006



  IX.   LAURA PLUNKETT
        Dr. Plunkett is a litigation pharmacologist who also purports to be a

  toxicologist.79 When asked to describe her role in the MDL proceeding,

  Dr. Plunkett testified that she was retained to offer opinions regarding toxicology,

  the regulatory requirements governing cosmetic manufacturers, whether the J&J

  defendants complied with those requirements, as well as the talc industry’s attempt

  to influence the regulation of talc.80 However, the opinions set forth in

  Dr. Plunkett’s report stray well beyond those clearly defined topics, delving into

  such wide-ranging (and far afield) issues as biological plausibility and the

  purported presence of asbestos, fibrous talc and heavy metals in talcum powder

  products.81 She has never published on any of these topics and is not qualified to

  opine on them.

        Most notably, despite making clear at her deposition that she is “not doing

  general causation in the MDL,”82 her report devotes no fewer than 15 paragraphs to

  plaintiffs’ dubious theory of biological plausibility – i.e., “[t]he migration of talc

  internally after perineal application” and the “ability of particles to be transported


  79
        (Expert Report of Laura M. Plunkett, Ph.D., D.A.B.T. (“Plunkett Rep.”) ¶ 1,
  Nov. 16, 2018 (attached as Ex. C28 to Tersigni Cert.).)
  80
        (Dep. of Laura Plunkett, Ph.D., D.A.B.T. (“Plunkett Dep.”) 33:22-34:9, Dec.
  19, 2018 (attached as Ex. B33 to Tersigni Cert.).)
  81
        (Plunkett Rep. ¶¶ 17, 24, 27-38.)
  82
        (Plunkett Dep. 33:22-34:1.)

                                             23
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 27 of 39 PageID:
                                  38007



  upwards against gravity in the female reproductive tract.”83 That extensive

  discussion – which is devoted to analyzing various “studies conducted in both

  humans and in animals”84 – is completely divorced from the supposed expertise

  described by Dr. Plunkett at her deposition. For these reasons, Dr. Plunkett is not

  qualified to opine on biological plausibility, asbestos or heavy metals.

  X.    GHASSAN SAED
        Dr. Saed claims license to opine on talc and ovarian cancer because he is an

  “expert in . . . oxidative stress and ovarian cancer.”85 Yet, as he admits, he is not

  “a physician [or an] OB-GYN oncologist who can answer” questions about

  methods for diagnosing or determining the cause of ovarian cancer because they

  fall outside his expertise.86 Further, he admits that he had never previously

  performed the type of studies he performed here – i.e., examining the alleged effect

  of particulate exposure on cells in vitro.87 This lack of prior experience directly

  affected the reliability of his work. For example, as further detailed in defendants’

  memorandum in support of their motion to exclude Dr. Saed’s work as unreliable

  and for lack of fit, Dr. Saed was not aware whether the putative “control” solvent

  83
        (Plunkett Rep. ¶¶ 43, 55; see also id. ¶¶ 41-56.)
  84
        (Id. ¶ 55.)
  85
        (Dep. of Ghassan Saed, Ph.D. Vol. 1 (“Saed 1/23/19 Dep.”) 27:10-11,
  276:15-17, Jan. 23, 2019 (attached as Ex. B12 to Tersigni Cert.).)
  86
        (Id. 248:1-249:12.)
  87
        (Id. 27:12-15.)

                                            24
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 28 of 39 PageID:
                                  38008



  that he used to dilute talc could have skewed his testing results; he failed to use

  other particulates as negative or positive controls in his study; and he initially was

  using amounts of talc so high that he was destroying the cells.88 All of these

  methodological shortcomings can be traced to Dr. Saed’s lack of prior relevant

  experience and highlight that he was unqualified to perform the experiments he

  undertook on plaintiffs’ behalf.

        Dr. Saed also expresses opinions that fall outside even his claimed areas of

  expertise. His report includes opinions on epidemiological studies,89 for example,

  but Dr. Saed is not an epidemiologist – and at his deposition, he admitted that he

  had never even heard of the Bradford Hill factors before.90 Similarly, Dr. Saed

  expresses a raft of opinions on CA-125 – particularly that increasing levels of CA-

  125 are an important indicator that talc exposure causes ovarian cancer91 – even

  though, as he repeatedly acknowledged at his deposition, he is “not an expert in

  CA-125.”92 This lack of knowledge is especially problematic because, as

  deposition questioning revealed, Dr. Saed did not even know that CA-125 is


  88
        (See Mem. Of Law In Supp. Of Mot. To Exclude Expert Ops. Of Ghassan
  Saed at 35-41.)
  89
        (Expert Report of Ghassan Saed, Ph.D. (“Saed Rep.”) at 10-12, Nov. 16,
  2018 (attached as Ex. C17 to Tersigni Cert.).)
  90
        (Saed 1/23/19 Dep. 239:10-15.)
  91
        (E.g., Saed Rep. at 18, 20.)
  92
        (Saed 1/23/19 Dep. 248:13-249:12.)

                                            25
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 29 of 39 PageID:
                                  38009



  correlated with a vast array of conditions that have nothing to do with ovarian

  cancer, precluding him from assessing possible alternative causes or implications

  of his in vitro findings.93 For all of these reasons, Dr. Saed’s opinions exceed his

  qualifications.

  XI.   JACK SIEMIATYCKI
        Dr. Siemiatycki is an epidemiologist who candidly does not “pretend to”

  have sufficient expertise in biological mechanisms to identify or explain the most

  likely mechanism by which talc would cause ovarian cancer, and who likewise

  concedes that he is not an expert in the composition of talc, disclaiming knowledge

  on whether there “are in fact contaminants like asbestos or heavy metals in

  Johnson & Johnson’s talcum powder products.”94

        Yet, he unquestionably attempts to offer opinions in both of these areas. In a

  section of his report spanning three pages, for example, he discusses the evidence

  that ostensibly “support[s] a few biologically plausible mechanisms,” including the

  routes that “talcum powder products [ostensibly] can take to reach the ovaries” and

  the alleged “carcinogenesis [that he claims] can be triggered by the inflammation




  93
        (See, e.g., id. 290:19-25 (unaware whether CA-125 levels can increase
  during menstrual period or when women have uterine fibroids).)
  94
        (Dep. of Jack Siemiatycki, Ph.D. (“Siemiatycki Dep.”) 74:24-75:5, 103:19-
  104:13, 331:4-25, Jan. 31, 2019 (attached as Ex. B29 to Tersigni Cert.).)

                                           26
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 30 of 39 PageID:
                                  38010



  engendered by the particles.”95 In connection with inflammation in particular,

  Dr. Siemiatycki claims that there “is considerable evidence that inflammation is an

  important mechanism for carcinogenesis,”96 despite having conceded that he lacks

  the expertise needed to conclude that any proposed mechanism is a likely means by

  which talc would cause ovarian cancer.

        Dr. Siemiatycki also includes an entire section of opinions on “[w]hat were

  women exposed to in body powders?,” which includes a discussion on asbestiform

  mineral fibers, talc “impurities,” types of asbestos, the “metals detected in talcum

  powder products” and more.97 He further asserts that “[t]he evidence that

  commercial cosmetic talcum powder products have been shown to contain asbestos,

  fibrous talc and heavy metals . . . provides a reasonable basis for hypothesizing that

  these chemicals may contribute to the carcinogenicity of the talcum powder

  products.”98 These opinions exceed Dr. Siemiatycki’s expertise, as he himself

  conceded at his deposition.




  95
        (Expert Report of Jack Siemiatycki, M.Sc., Ph.D. (“Siemiatycki Rep.”) at
  64-66, Nov. 16, 2018 (attached as Ex. C21 to Tersigni Cert.).)
  96
        (Id. at 65.)
  97
        (Id. at 29-31.)
  98
         (Id. at 65-66.) Dr. Siemiatycki’s use of the word “hypothesis” is quite
  telling because it highlights the speculative nature of plaintiffs’ experts’ testimony
  with respect to heavy metals, as discussed in more detail in defendants’ Heavy
  Metals & Fragrances brief, incorporated herein.

                                            27
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 31 of 39 PageID:
                                  38011



  XII. SONAL SINGH
        Dr. Singh was retained to provide an “opinion about whether talcum powder

  products are causally related to ovarian cancer” based on his review of the

  “scientific evidence and . . . epidemiological data.”99 But Dr. Singh has no prior

  experience investigating the relationship between talc and ovarian cancer and has

  never published on the issue.100 Thus, to the extent plaintiffs challenge defendants’

  experts, including three designated epidemiologists, on the ground that they have

  not conducted prior research or published articles on this topic, the same arguments

  would apply to Dr. Singh.101

        In addition, Dr. Singh exceeds the scope of his experience by offering

  detailed opinions regarding the biological mechanisms by which cosmetic talcum

  powder purportedly causes cancer even though he has no experience in gynecology

  or oncology.102 Like many of plaintiffs’ other experts, Dr. Singh seeks to opine

  that it is biologically plausible for perineally-applied talc to migrate through the

  genital system to the ovaries (or be inhaled and travel to the ovaries through the

  lymphatic system), that talc causes chronic inflammation in ovarian tissue and that
  99
        (Expert Report of Sonal Singh, M.D., M.P.H. (“Singh Rep.”) at 3, Nov. 16,
  2018 (attached as Ex. C40 to Tersigni Cert.).)
  100
        (See Dep. of Sonal Singh, M.D., M.P.H. (“Singh Dep.”) 84:10-17; 85:6-8,
  Jan. 16, 2019 (attached as Ex. B47 to Tersigni Cert.).)
  101
         (See, e.g., Moore Dep. 155:12-156:19 (asking defendants’ expert, Dr. Moore,
  if she had ever published anything on the topics of talc and ovarian cancer).)
  102
        (See Singh Rep. at 57-60.)

                                            28
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 32 of 39 PageID:
                                  38012



  such chronic inflammation causes cancer.103 But when questioned about these

  opinions at his deposition, Dr. Singh repeatedly conceded that he was not qualified

  to offer them. For example, Dr. Singh generally admitted that “the biological

  mechanisms of cancer” are not his “area of expertise” and that this is “an area for

  other experts.”104 Indeed, despite dedicating multiple pages of his report to

  opinions about the mechanism by which talc purportedly moves though the body

  and causes cancer, Dr. Singh testified at his deposition: “I’m not going to be

  opining on the precise mechanisms of ovarian cancer in my testimony or my report.

  That’s not my area of expertise.”105

        Dr. Singh’s report also contains opinions that the “presence of asbestos in

  talcum powder products can and does provide a plausible biological explanation of

  the development of ovarian cancer” because “asbestos is a well-established causal

  agent for the development of . . . ovarian cancer.”106 Yet, Dr. Singh readily

  admitted at his deposition that he is not a mineralogist or geologist and does not

  “have the expertise to determine whether asbestos is present” in the products at

  103
        (Id.)
  104
        (Singh Dep. 187:3-188:18; 229:14-17.)
  105
          (Id. 231:16-22; see also id. 322:8-17 (“I’m not making this argument that
  talc is an established mutagen and, you know, whether it’s a genotoxic or
  nongenotoxic carcinogen. I’m just citing the studies. So, I mean, again, I don’t
  have that expertise, and, you know, does it provide evidence for or against
  biological plausibility mechanisms.”).)
  106
        (Singh Rep. at 59; see also id. at 14-16.)

                                           29
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 33 of 39 PageID:
                                  38013



  issue.107 Dr. Singh similarly conceded that he does not have any specific

  experience that would qualify him to say that asbestos causes ovarian cancer.108 In

  addition, despite stating in his report that “talcum products contain fibrous talc,

  heavy metals and fragrance ingredients which are known or suspected

  carcinogens,”109 Dr. Singh admitted that he cannot establish a “causal link between”

  these purported constituent ingredients of cosmetic talc and ovarian cancer because

  he “do[es not] have that area of expertise on individual constituents in products.”110

  XIII. REBECCA SMITH-BINDMAN

        Dr. Smith-Bindman is a radiologist and epidemiologist who “was asked to

  review the medical and scientific literature regarding the relationship between

  genital talcum powder product use and ovarian cancer and determine whether the

  relationship is causal.”111 Prior to becoming involved in this litigation, Dr. Smith-

  107
        (Singh Dep. 277:7-8; see also id. 279:16-280:2 (Dr. Singh agreeing that
  mineralogists and geologists are the types of experts that would have substantive
  knowledge on the issue of whether cosmetic talc contains asbestos, not him).)
  108
         (Id. 286:15-23 (“Q. What types of asbestos are associated with ovarian
  cancer? A. I haven’t done a causal analysis of asbestos and ovarian cancer. . . . but
  -- about asbestos and fibrous talc, but obviously others will provide more -- more
  specifics”); id. 287:3-288:6 (“A. I have not -- as I said earlier, I have not evaluated
  the specific causal link between asbestos and ovarian cancer.”); id. 296:1-5 (“Q.
  And you’re not making a causal assessment or determination -- A. No. Q. -- on
  asbestos; is that right? A. Yes.”).)
  109
        (Singh Rep. at 60.)
  110
        (Singh Dep. 299:11-300:12.)
  111
         (Expert Report of Rebecca Smith-Bindman, M.D. (“Smith-Bindman Rep.”)
  at 4, 6, Nov. 15, 2018 (attached as Ex. C36 to Tersigni Cert.).)

                                            30
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 34 of 39 PageID:
                                  38014



  Bindman had not done any work with respect to talc or its purported connection

  with ovarian cancer.112 Thus, any challenge that plaintiffs may make to the

  qualifications of defense experts, including epidemiologists, based on their alleged

  lack of prior experience investigating these topics, would apply to Dr. Smith-

  Bindman as well.

        Further, while Dr. Smith-Bindman indicated at her deposition that she

  intends to “testify[] . . . as an epidemiologist,” the scope of her opinions goes well

  beyond the field of epidemiology.113 Specifically, she seeks to offer opinions

  regarding biological plausibility, asbestos and heavy metals. She is plainly

  unqualified to offer these opinions. With respect to biological plausibility,

  Dr. Smith-Bindman seeks to opine “that particles contained in talcum powder

  reach the tubes and ovaries, inflammation initiates a causal pathway, and that

  several components of talc powder products including asbestos, asbestiform fibers

  in talc, and heavy metals can contribute to the carcinogenicity of the products.”114

  She also seeks to opine that it “is clear that talcum powder particles applied to the


  112
         (Dep. of Rebecca Smith-Bindman, M.D. Vol. I (“Smith-Bindman 2/7/19
  Dep.”) 48:14-20, Feb. 7, 2019 (attached as Ex. B40 to Tersigni Cert.) (“Q. You, at
  least [prior to being retained], had never previously done any research or review
  relating to talcum powder or relating to any potential association between talcum
  powder, perineal talcum powder use, and ovarian concern; is that right? A. That’s
  correct.”).)
  113
        (Id. 19:18-20, 20:16-18.)
  114
        (Smith-Bindman Rep. at 40.)

                                            31
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 35 of 39 PageID:
                                  38015



  genital region will ascend through the vagina and fallopian tubes and enter the

  pelvic cavity, reaching fallopian tubes and ovaries.”115 But Dr. Smith-Bindman

  readily admitted at her deposition that these opinions fall outside of the scope of

  her expertise. Among other things, she admitted that “the biological processes are

  not technically epidemiology,”116 and that “there are others who have more

  expertise directly in [the biological mechanism] area.”117

        Dr. Smith-Bindman also seeks to opine that “talcum powder products

  contain asbestiform talc particles which have a similarity in structure to asbestos

  fibers (and which IARC concludes are carcinogenic).”118 And she contends that

  asbestos is “highly carcinogenic” to the lungs, lining of the lungs, larynx and

  ovaries.119 She further opines on the concentration of asbestos in talc based on “the

  numbers that [she has] seen.”120 But Dr. Smith-Bindman is not a geologist or a

  mineralogist,121 and “would absolutely not consider myself an expert on the




  115
        (Id. at 35.)
  116
        (Smith-Bindman 2/7/19 Dep. 19:18-20, 20:16-18.)
  117
        (Dep. of Rebecca Smith-Bindman, M.D. Vol. II (“Smith-Bindman 2/8/19
  Dep.”) 285:10-17, Feb. 8, 2019 (attached as Ex. B42 to Tersigni Cert.).)
  118
        (Smith-Bindman Rep. at 5.)
  119
        (Id. at 14.)
  120
        (Smith-Bindman 2/7/19 Dep. 139:22-140:14.)
  121
        (Id. 141:10-16.)

                                           32
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 36 of 39 PageID:
                                  38016



  geology of asbestos.”122 She also admits she is not an expert in testing or

  quantifying the amount of asbestos in a particular product.123

        Finally, Dr. Smith-Bindman also seeks to opine that there are heavy metals

  in defendants’ talc products at levels that can cause cancer.124 Yet, she admitted at

  her deposition that she is “not an expert in understanding [the concentration of

  heavy metals in talc] in comparison to the concentrations in other things that we’re

  exposed to” or “how those different concentrations might be expected to have an

  influence on talc.”125

        Thus, if the Court considers qualifications challenges, Dr. Smith-Bindman

  should not be allowed to opine on areas outside her expertise.

  XIV. JUDITH ZELIKOFF
        Dr. Zelikoff is a toxicologist,126 who was asked by plaintiffs’ counsel “to

  assess biological plausibility in the causation of talc for ovarian cancer.”127 But

  Dr. Zelikoff admits that she only had “superficial” knowledge of talc and ovarian



  122
        (Id. 23:1-21.)
  123
        (Id.; Smith-Bindman 2/8/19 Dep. 322:11-17.)
  124
        (Smith-Bindman Rep. at 16.)
  125
        (Smith-Bindman 2/7/19 Dep. 139:7-21.)
  126
        (Expert Report of Judith Zelikoff, Ph.D. (“Zelikoff Rep.”) at 1-2, Nov. 16,
  2018 (attached as Ex. C24 to Tersigni Cert.).)
  127
         (Dep. of Judith Zelikoff, Ph.D. (“Zelikoff Dep.”) 72:23-73:16, Jan. 21, 2019
  (attached as Ex. B31 to Tersigni Cert.).)

                                            33
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 37 of 39 PageID:
                                  38017



  cancer prior to becoming an expert in this litigation.128 As she testified, her

  knowledge was limited to identifying it as a “potential risk factor” in one lecture in

  a toxicology course, having read media reports and engaging in “lunchroom

  chatter.”129 She had not reviewed any scientific or medical literature regarding talc

  and ovarian cancer or ovarian cancer etiologies prior to being contacted by

  plaintiffs’ counsel.130 Nor had she published anything regarding talc, cosmetics or

  ovarian cancer.131 In addition, despite having dedicated two pages of her report to

  a discussion of talc, including its chemical structure and particle size, and fibrous

  talc,132 she admitted that she would not consider herself an expert in talc.133 Thus,

  to the extent plaintiffs challenge the qualifications of any of defendants’ experts on

  the ground that they do not have a background in talc and ovarian cancer

  specifically, the same arguments would apply to Dr. Zelikoff.

        Dr. Zelikoff seeks to opine that the presence of fragrances and asbestos in

  talc provides a biologically plausible mechanism for talc to cause ovarian

  cancer.134 For example, she asserts that “a significant number of the fragrance

  128
        (Id. 22:10-17.)
  129
        (Id. 25:3-19, 30:3-31:15.)
  130
        (Id. 141:10-17, 165:1-7.)
  131
        (Id. 159:5-9, 165:8-12.)
  132
        (Zelikoff Rep. at 3-4.)
  133
        (Zelikoff Dep. 185:3-13.)
  134
        (Zelikoff Rep. at 5-8, 12.)

                                            34
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 38 of 39 PageID:
                                  38018



  chemicals added to talc elicit an inflammatory response.”135 She also seeks to

  opine that “[b]ecause asbestos is a known carcinogen, its presence in cosmetic talc

  is unacceptable.”136 These opinions are far afield from her area of expertise. As

  Dr. Zelikoff readily admits, she “[has] not been listed as an expert in fragrances”

  and “[has] not been classified as an expert in asbestos.”137 She is not a geneticist,

  mineralogist, chemist or industrial hygienist.138 Prior to submitting her report, she

  did not read any literature or review any other information regarding the vast

  majority of fragrances in Johnson’s Baby Powder or Shower to Shower.139 Instead,

  the brief discussion of fragrances in her report is based entirely on her adoption of

  the expert report of Dr. Crowley, belying any claim that she has relevant

  knowledge or expertise on this subject.140 Moreover, Dr. Zelikoff could not

  identify a single article that she authored regarding asbestos.141 Nor has she done




  135
        (Id. at 12.)
  136
        (Id. at 6.)
  137
        (Zelikoff Dep. 178:8-9; 184:1-6.)
  138
        (Id. 185:20-187:1.)
  139
        (Id. 45:19-48:9.)
  140
        (Zelikoff Rep. at 12; Zelikoff Dep. 48:4-9 (Dr. Zelikoff conceding that, prior
  to submitting her report, she did not look at any of the source material cited in Dr.
  Crowley’s expert report).)
  141
        (Zelikoff Dep. 163:2-8.)

                                            35
Case 3:16-md-02738-FLW-LHG Document 9736-6 Filed 05/07/19 Page 39 of 39 PageID:
                                  38019



  any professional work regarding asbestos.142 Accordingly, she also lacks the

  qualifications to offer the fragrance- and asbestos-related opinions in her report.

                                    CONCLUSION

        While defendants do not believe that challenges to expert qualifications are a

  good use of the Court’s or parties’ resources, defendants conditionally request that

  the Court exclude the above-referenced opinions offered by plaintiffs’ experts on

  qualifications grounds to the extent it entertains plaintiffs’ anticipated arguments

  with respect to the qualifications of defendants’ experts.

  Dated: May 7, 2019                       Respectfully submitted,

                                           /s/ Susan M. Sharko
                                           Susan M. Sharko
                                           DRINKER BIDDLE & REATH LLP
                                           600 Campus Drive
                                           Florham Park, New Jersey 07932
                                           Telephone: 973-549-7000
                                           Facsimile: 973-360-9831
                                           E-mail: susan.sharko@dbr.com

                                           John H. Beisner
                                           Jessica D. Miller
                                           SKADDEN, ARPS, SLATE,
                                           MEAGHER & FLOM LLP
                                           1440 New York Avenue, N.W.
                                           Washington, D.C. 20005
                                           202-371-7000

                                           Attorneys for Defendants Johnson &
                                           Johnson and Johnson & Johnson
                                           Consumer Inc.

  142
        (Id. 169:11-15.)

                                            36
